Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 December 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both “carriage” and “cradle” and reference character “150” has been used to designate both “column” and “leg”.  

The drawings are objected to because:
Neither section line B-B nor section line C-C is shown in Fig. 1 as described in the specification.
Cross sectional views (Figs. 3 - 5) require appropriate cross hatching to illustrate the materials of which the structural elements shown in the drawings are composed.
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  In line 5, “platform; should be changed to “platform; and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the jack" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to which of the “hydraulically actuated jack”, the “pneumatically actuated jack”, or the “electrically actuated jack” the aforementioned limitation refers.
Claim 6 recites the limitation "the position" in line 2 and “the position” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 32 recites the limitation "the hoists" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chambers et al. (US 3,978,676).  Chambers discloses a shiplift comprising: a shiplift platform (26); a lifting system comprising: a hoist (chains 40, shaft 58, sheaves 60) coupled to a hoist frame (latch plate 46, arms 56), wherein the hoist is capable of coupling with the shiplift platform and raising and lowering the shiplift platform; and a jack comprising an actuator (hydraulic cylinder 48, piston 50, ram 52) coupled with a jack frame (jack base 34) and engaged with the hoist frame, wherein the actuator is actuatable to raise the hoist (40, 58, 60) and is actuatable to raise the shiplift platform (26) (Figs. 1 - 3; abstract; col. 2, line 60 - col. 3, line 38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 5 and 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. in view of Keene et al. (US 3,252,589).
Regarding claim 1, Chambers discloses a shipyard comprising: a yard (the unlabeled walls extending outwardly from the top end of piers 20; Fig. 1),  the yard defining a yard level (level defined by top surface of piers 20); a shiplift platform (26) positioned adjacent the yard; a lifting system coupled with the yard, the lifting system comprising: a hoist (40, 58, 60) coupled with a hoist frame (46, 56), wherein the hoist is capable of coupling with the shiplift platform and raising and lowering the shiplift platform relative to the yard level; and a jack, the jack comprising an actuator (48, 50, 52) coupled with a jack frame (34) and engaged with the hoist frame, wherein the actuator is actuatable to raise the hoist and is actuatable to raise the shiplift platform (Figs. 1 - 3; abstract; col. 2, line 60 - col. 3, line 38).  Chambers fails to disclose the actuator is actuatable to raise the hoist above the yard level and is actuatable to raise the shiplift platform above the yard level.  Keene teaches an actuator crane 17) is actuatable to raise the hoist (slings 38, 39) above the yard level (upper surface of deck 14) and is actuatable to raise the shiplift platform (platform 46) above the yard level (Figs. 1 and 2; col. 3, lines 48 - 75) so that a ship can be hauled over a deck and then lowered until the platform and the ship sits on the deck.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the 
Regarding claim 2, Chambers further discloses the actuator (48, 50, 52) is actuatable into at least two positions including a first position (when piston 50 is retracted) and a second position (when the piston 50 is extended), wherein in the first position the hoist frame (46, 56) and the jack frame (34) are spaced apart by a first distance, wherein in the second position the hoist frame and the jack frame are spaced apart by a second distance, and wherein the second distance is greater than the first distance (Figs. 2 and 3; col. 3, lines 4 - 26).
Regarding claim 3, Chambers further discloses the actuator (48, 50, 52) is a linear actuator, wherein the first position is a retracted position of the linear actuator and the second position is an extended position of the linear actuator (Figs. 2 and 3; col. 3, lines 4 - 26).
Regarding claim 4, Chambers further discloses the linear actuator (48, 50, 52) is a hydraulically actuated jack, the jack comprising a rod (50) movably engaged within a cylinder (48), wherein one of the rod or the cylinder is coupled with the hoist frame (46, 56), and wherein the other of the rod and the cylinder is coupled with the jack frame (34) (Figs. 2 and 3).
Regarding claim 5, Chambers further discloses the jack comprises a jacking column (20) capable of being coupled with the yard (the unlabeled walls extending outwardly from the top end of piers 20; Fig. 1); wherein, with the jacking column coupled with the yard, the hoist frame (46, 56) is capable of being coupled with the jacking column to maintain a position of the hoist frame relative to the jacking column; and wherein, with the jacking column coupled with the yard, the jack frame (34) is capable of being coupled with the jacking column to maintain a position of the jack frame relative to the jacking column (Figs. 1 - 3).

Regarding claim 8, Chambers further discloses the hoist comprises a winch (40, 56, 60) (Figs. 2 and 3; col. 3, lines 4 - 38).
Regarding claim 9, Chambers further discloses the jack (48, 50) is a separate structure from the winch (40, 56, 60) (Figs. 2 and 3).
Allowable Subject Matter
Claims 28 - 30, 34, and 37 - 40 are allowed.
Claims 6 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
3/17/2021